NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        DEC 14 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


TEJPAL SINGH, AKA Navtej Singh                    No. 13-73384
Mattu,
                                                  Agency No. A200-941-167
             Petitioner,

   v.                                             MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted December 9, 2015**

Before:       WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

        Tejpal Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the

petition for review.

        Substantial evidence supports the BIA’s determination that, even if Singh

was credible and established he suffered past persecution, Singh could relocate

safely in India, and that it would be reasonable for him to do so. See 8 C.F.R.

§§ 1208.13(b)(1)(i)(B), 1208.16(b)(1)(i)(B); see also Gonzalez-Hernandez v.

Ashcroft, 336 F.3d 995, 999 (9th Cir. 2003) (internal relocation finding supported

even in the face of somewhat contradictory or ambiguous background

information). We reject Singh’s contention that the agency did not conduct an

individualized analysis. Thus, Singh’s asylum and withholding of removal claims

fail.

        Finally, substantial evidence also supports the agency’s denial of CAT relief

because Singh failed to show it is more likely than not that he would be tortured by

the Indian government, or with its consent or acquiescence. See Silaya, 524 F.3d

at 1073.

        PETITION FOR REVIEW DENIED.



                                           2                                  13-73384